DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10-13, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 13-17 of copending Application No. 16/635,050 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims are anticipated by the reference application, as demonstrated in the table below for claims 1 and 4. Similar demonstration can be show for the other claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
16/635,050
comments
1. A master communication device comprising: an improved inter integrated circuitry configured to communicate with a slave communication device
1. A master communication device comprising: an improved inter integrated circuitry configured to communicate with a slave communication device
same

in one of two different communication modes

via a bus, the master communication device controlling the communication between the slave communication device and the master communication device,
via a bus, the master communication device controlling communication between the 
slave communication device and the master communication device,
same

the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate,

and detect an error; and a camera control interface configured to communicate with the improved inter integrated circuitry, 
read and write data in accordance with an index, receive a notification from the 
and 
read and write data in accordance with an index, receive a notification from the 




4. A slave communication device comprising: an improved inter integrated circuitry configured to communicate with a master communication device
8. A slave communication device comprising: an improved inter integrated circuitry configured to communicate with a master communication device 
same

in one of two different communication modes

via a bus, the master communication device controlling communication between the slave communication device and the master communication device;
via a bus, the master communication device controlling communication between the slave communication device and the master communication device,
same

and the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate;

and a camera control interface configured to communicate with the improved inter integrated 
determine a status of the index based on the request from the master communication device, control the improved inter integrated circuitry to detect an occurrence of an error, clear the index based on the occurrence of the error, detect a signal from the master communication device while the index is clear, ignore data from the master communication device until
and 
determine a status of the index based on the request from the master communication device, control the improved inter integrated circuitry to detect an occurrence of an error, clear the index based on the occurrence of the error, detect a signal from the master communication device while the index is clear, ignore data from the master communication device until


at least the second communication mode is stopped or 

a start condition or a restart 
restarted

condition is received
by the master communication device

 in response to detecting the signal from the master communication device while the index is clear, and control the improved inter integrated circuitry to communicate a NACK response to the master 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 11-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 3 and 11, the term “prohibit the use of a current…” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “prohibit 
Dependent claims inherit rejections.

Allowable Subject Matter
Claims 4 and 20 would be allowable if Double patenting rejection is overcome.
Claims 5-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 and double patenting rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2018/0365188 A1), in view of Mishra (US 2016/0224489 A1), and in further view of MIPI specification for I3C version 1.0, hereafter referred to as I3Cspec.
For claim 1, 
Srivastava teaches a master communication device comprising: an improved inter integrated circuitry configured to communicate with a slave communication device via a bus, the master communication device controlling the communication between the slave communication device and the master communication device (see figure 2, paragraphs [0025-0027], and other locations: I³C is said improved protocol of communication between master block 105 and slave block 140 over a bus block 130), and detect an error (see [0052] and other locations); and a camera control interface configured to communicate with the improved inter integrated circuitry (se [0025-0026] and other locations), [].  
Srivastava does not explicitly teach “read and write data in accordance with an index, receive a notification from the improved inter integrated circuitry, the notification being indicative of the error detected by the improved inter integrated circuitry, and clear the index based on the notification”
However, Mishra teaches read and write data in accordance with an index (see [0042] and other locations: no communication in case of error raised), receive a notification from the improved inter integrated circuitry, the notification being indicative of the error detected by the improved inter integrated circuitry (see [0009], [0042] and other locations), and [].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava to include “read and write … circuitry”, as taught by Mishra, because each one of Srivastava and Mishra teach I³C therefore they are analogous arts and because detecting errors in communication is part of the I³C protocol (see [0009], [0042] and other locations).
The combination of Srivastava and Mishra does not explicitly teach “clear the index based on the notification”
However, I3Cspec teaches clear the index based on the notification (see page 91 table 41 and other locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Srivastava and Mishra to include “clear the index based on the notification”, as taught by I3Cspec, because each one of Srivastava, Mishra, and I3Cspec teach I³C therefore they are analogous arts and because it’s part of the protocol (see page 91 table 41 and other locations).

For claim 2, 
The combination of Srivastava, Mishra, and I3Cspec teaches the limitations of claim 1 for the reasons above.
Srivastava further teaches the improved inter integrated circuitry is further configured to receive a NACK response from the slave communication device, and wherein the camera control interface is further configured to receive a second notification from the improved inter integrated circuitry, the second notification being indicative of the NACK 

For claim 3, 
The combination of Srivastava, Mishra, and I3Cspec teaches the limitations of claim 2 for the reasons above.
Srivastava further teaches the camera control interface is further configured to prohibit the use of a current read operation in response to receiving the notification or the second notification (see figure 5 blocks 590, 505, and other locations, view stop as said prohibit). 

For claims 10-12, 
The claims recite essentially similar limitations as claims 1-3 respectively. Claims 10-12 are a system.

For claim 19, 
The claim recites essentially similar limitations as from claim 1. Claim 19 is a method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114